In view of the fact that appellant pleaded guilty, and that the charge of the court followed the charges customary in such case, we fail to agree with appellant in his renewed contention that in his charge the learned trial judge did not apply the law to the facts.
The remark of the court in overruling an objection to a question by appellant's counsel, which remark was that "He has filed an application for a suspended sentence", was not a statement by the court which expressed any opinion of any issue in the case, and we do not see how same could be susceptible of any injury.
The motion for rehearing will be overruled.
Overruled *Page 432